UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7323


RAYED FAWZI ABED,

                Petitioner – Appellant,

          v.

ERIC D. WILSON, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:14-cv-00800-AJT-TCB)


Submitted:   January 20, 2015              Decided:   February 10, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rayed Fawzi Abed, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Rayed    Fawzi      Abed,   a       federal   prisoner,   appeals      the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)    petition.           We   have    reviewed      the    record   and   find    no

reversible error.             Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.      Abed       v.   Wilson,    No.     1:14-cv-00800-AJT-TCB       (E.D.      Va.

July 7, 2014).           We deny the motion to remand or to place the

case in abeyance and dispense with oral argument because the

facts    and    legal       contentions      are     adequately   presented     in    the

materials      before       this   court     and     argument    would   not   aid    the

decisional process.

                                                                               AFFIRMED




                                               2